          Case 2:20-cv-00357-JRG Document 9 Filed 11/11/20 Page 1 of 3 PageID #: 61

AO 440(Rev. 00/12} Summons in a Civil Action


                                     United States District Court
                                                               for Ihe

                                                     Eastern District of Texas


             VIKING TECHNOLOGIES. LLC
                                                                 )
                                                                 )


                           Plaimjf(s)
                                V.
                                                                 )
                                                                         Civil Action No. 2:20-cv-357
                                                                 )
                      ASSURANT, INC.                             )
                                                                 )
                                                                 )
                                                                 )
                          Defeiidantfs)                          )


                                                SUMMONS IN A CIVIL ACTION


To: (Dcfendaiii's name aiui address) ASSURANT, INC,
                                        R/a Corporation Service Company
                                        211 E. 7th Street, Suite 620
                                        Austin, Texas 78701




         A lawsuit has been filed against you.

         Within 21 days after seiwice of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or(3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
(he Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Mark S. Raskin
                                 King & Wood Mallesons LLP
                                 500 5th Avenue, 50th Floor
                                 New York, New York 10110




       If you fail to respond. Judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

                                                                                 SERVICEREIUM
                                                                           CLERK OF COURT



Date:              11/9/20
                                                                                     Signature of Clerk nr Deputy Clerk

                                                                                    ATX process,LLC
                                                                                   004 West 9th Street
                                                                                         Suite B
                                                                                     Austin. TX 78701
           Case 2:20-cv-00357-JRG Document 9 Filed 11/11/20 Page 2 of 3 PageID #: 62

AO 440(Rev, 06/12) Summons in a Civil Action(Page 2)

Civil Action No. 2:20-cv-357


                                                         PROOF OF SERVICE
                    (This section should not hefiled with the court unless required by Fed. R. Civ. P. 4 (1))


          This summons for (name ofindividual and title, ifany)

was received by me on (date)


          □ I personally served the summons on the individual at (place)

                                                                                on (date)                               ; or

          □ I left the summons at the individual’s residence or usual place of abode with (name)

                                                                , a person of suitable age and discretion who resides there,
          on (date)                              , and mailed a copy to the individual’s last loiown address; or

          □   I served the summons on (name of individual)                                                                       , who is

           designated by law to accept service of process on behalf of (name oforganization)

                                                                                on (date)                               ; or

          □ 1 returned the summons unexecuted because                                                                                 ; or

          a Other (specify):
                                                                                                            sS
                                                                                                 y.
          My fees are $                          for travel and $                              ices, for a total of $          0.00


          I declare under penalty of perjury that this informati^           :nie.
                                                                                                        ATX Process, LLC
                                                                                                       604 West 9th Street
                                                                                                              Suite B
Date:                                                                                                    Austin, TX 78701
                                                                                            Server’s signature




                                                                                        Printed name and title




                                                                                            Server's address


Additional information regarding attempted service, etc:




           'rint                     Save As...                                                                         Reset
                 Case 2:20-cv-00357-JRG Document 9 OF
                                         AFFIDAVIT Filed 11/11/20 Page 3 of 3 PageID #: 63
                                                       SERVICE

                                              UNITED STATES DISTRICT COURT
                                                   Eastern District of Texas

Case Number: 2:20-CV-357

Plaintiff:
Viking Technologies, LLC
vs.
Defendant:
Assurant, Inc.

For:
Ward, Smith & Hill, PLLC
1507 Bill Owens Parkway
Longview, TX 75604

Received by ATX Process, LLC on the 9th day of November, 2020 at 2:47 pm to be served on Assurant, Inc. by serving its
Registered Agent, Corporation Service Company, 211 E. 7th Street, Suite 620, Austin, Travis County, TX 78701.

I, Erin Cuppett, being duly sworn, depose and say that on the 10th day of November, 2020 at 12:56 pm, I:

delivered to the REGISTERED AGENT by delivering a true copy of the Summons, Civil Cover Sheet, and Complaint for Patent
Infringement with Exhibits 1 and 2 with the date of delivery endorsed thereon by me, to Samantha Guerra, Corporation Service
Company as the designated agent to accept service of process at the address of 211 E. 7th Street, Suite 620, Austin, Travis
County, TX 78701 on behalf of Assurant, Inc. and informed said person of the contents therein.


I certify that I am over the age of 18, have no interest in the above action, and am a certified process server, in good standing, in the
judicial circuit in which the foregoing occurred. The facts in this affidavit are within my personal knowledge and true and correct.




                                                                                                             Erin Cuppett<^^'^
Subscri      and sworn to before me on the ^                                                                 PSC-13350, Exp. 12/31/2021
                                    by the affiant
                  known to me.
                                                                                                             Date

                                                                                                            ATX Process, LLC
                                                                                                            604 West 9th Street
                    NlCaEM.WADE                                                                             Suite B
                 My Notary ID #129086987                                                                    Austin, TX 78701
        ^
        Of
                  Expires August 9,2024                                                                     (512)717-5600

                                                                                                            Our Job Serial Number: ATX-2020011426
                                                                                                            Ref: Viking Technologies, LLC v. Assurant

                                           Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1t
